DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Patent No. US 10,445,594 B2) in view of Authors et al. “Advertising using augmented reality” IP.com Number: IPCOM000251920D, December 11, 2017. 

Regarding claim 1, He discloses an information processing apparatus comprising: a control unit including a CPU which executes information processing by a program and a main storage unit, the CPU being programmed to: acquire a video image, of scenery that would be seen from a vehicle if a window display were a window of the vehicle, as a video of an outside of the vehicle to be displayed on the window display (Figs. 1, 2(a)-2(b), col. 3, lines 50-58: the camera module 11 is installed at a predetermined position outside the vehicle for taking traffic images during traveling and sending them to the display 12; the display 12 is arranged inside the vehicle and adhered to the front windshield of the vehicle or hang before the front windshield of the vehicle for displaying the traffic images it received), the window display being on an inner wall surface of the vehicle (display 22), and the window display being opaque (col. 4, lines 16-23: the front windshield of the vehicle may be opaque).
He does not explicitly disclose superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display.
However, Authors discloses superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He by utilizing superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display, as taught by Authors for providing information to a driver of a vehicle with minimized distraction (Authors: abstract). 

Regarding claim 2, He in view of Authors discloses the information processing apparatus according to claim 1.  Authors further discloses wherein the CPU is programmed to, as the vehicle  moves, acquire the image corresponding to the location of the vehicle and related to a facility or an organization, or information on the image corresponding to the location (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving). The motivation statement set forth above with respect to claim 1 applies here. 

  Regarding claim 3, He in view of Authors discloses the information processing apparatus according to claim 1.  Authors further discloses wherein the CPU is programmed  to, when the vehicle  is located in a predetermined area, acquire the image corresponding to the location or information on the image corresponding to the location from an information transmission device provided in the predetermined area (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras. .. Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 4,  He in view of Authors discloses the information processing apparatus according to claim 1. Authors further discloses wherein: the image corresponding to the location includes advertisement information; and the advertisement information is changed according to characteristics of a user who boards the vehicle (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 5, He in view of Authors discloses the information processing apparatus according to claim 1. Authors further discloses wherein the CPU  is programmed to, when a predetermined condition for superimposing the image corresponding to the location on the video is not satisfied, prohibit superimposition of the image corresponding to the location on the video (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 6-10, claims 6-10 are drawn to a method claim and recite limitations analogous to claims 1-5. Thus, claims 6-10 are rejected due to similar reasons set forth above with respect to claims 1-5.

	Regarding claim 11, He discloses an information processing system comprising: an information processing apparatus; and an information transmission device (Fig. 1, 2(a)-2(b): col. 4, lines 51-56: an image processing module which serves to receive the traffic image sent from the camera module 20, to process the received traffic image and to send the processed traffic image to the display 22), wherein the information processing apparatus includes a control unit including a CPU which executes information processing by a program and a main storage unit, the CPU being programmed to: acquire a video image, of scenery that would be seen from a vehicle if a window display were a window of the vehicle, as a video of an outside of the vehicle to be displayed on the window display (Figs. 1, 2(a)-2(b), col. 3, lines 50-58: the camera module 11 is installed at a predetermined position outside the vehicle for taking traffic images during traveling and sending them to the display 12; the display 12 is arranged inside the vehicle and adhered to the front windshield of the vehicle or hang before the front windshield of the vehicle for displaying the traffic images it received), the window display being on an inner wall surface of the vehicle (display 22), and the window display being opaque (col. 4, lines 16-23: the front windshield of the vehicle may be opaque).
He does not explicitly disclose superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display.
However, Authors discloses superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He by utilizing superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display, as taught by Authors, for providing information to a driver of a vehicle with minimized distraction (Authors: abstract). 
Regarding claim 12, claim 12 drawn to a system claim and recites limitation analogous to claim 2. Thus, claim 12 is rejected due to similar reason set forth above with respect to claim 2. 

Regarding claim 13, He in view of Authors et al. discloses the information processing system according to claim 11. Additionally, He discloses wherein: the information processing system includes a plurality of the information transmission devices provided in different areas (col. 3, lines 59-64:  the cameras are installed at outside of the front windshield of the vehicle, and/or installed at outside of the rear windshield of the vehicle. col. 4, lines 51-56: an image processing module which serves to receive the traffic image sent from the camera module 20, to process the received traffic image and to send the processed traffic image to the display 22). Authors discloses  the CPU is programmed  to, when the vehicle  is located in a predetermined area, acquire the image corresponding to the location or information on the image corresponding to the location from  a respective one of the information transmission devices provided in the predetermined area (Fig. 2, Page 4-5: The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device… Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving). The motivation statement set forth above with respect to claim 11 applies here. 

Regarding claim 14, He in view of Authors discloses the information processing system according to claim 11.  Authors further discloses wherein: the image corresponding to the location includes advertisement information; and the CPU is programmed to change the advertisement information according to characteristics of a user who boards the vehicle and display the changed advertisement information (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques). The motivation statement set forth above with respect to claim 11 applies here.
 
 Regarding claim 15, He in view of Authors discloses the information processing system according to claim 11. Authors further discloses wherein the CPU is programmed  to, when a predetermined condition for superimposing the image corresponding to the location on the video is not satisfied, prohibit superimposition of the image corresponding to the location on the video  (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques). The motivation statement set forth above with respect to claim 11 applies here. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488